Dissenting Opinion
Jackson, J.
I am unable to concur in the majority opinion and dissent thereto.
I am unable to find in the language of the Redevelopment of Cities and Towns Act of 1953, Acts 1953, ch. 176, p. 603, being §§ 48-8541 et seq. Burns’ 1963 Repl., the authority asserted in the case at bar, and as determined herein by the majority opinion. The 1953 Legislature, inter alia, passed two acts, one the act above referred to. The other act, Acts 1953, ch. 54, p. 163, being §§ 26-2501 et seq. Burns’ 1960 Repl., provided for the creation of a City-County Building Authority, for the express purpose of “financing, acquiring, constructing, equipping, operating and leasing to governmental units within the territorial boundaries of the county, lands or buildings for public or governmental purposes.”
*432The two acts passed at the same session of the legislature, are in pari materia and should be construed together and harmonized.
“The rules of construction and interpretation of acts in pari materia apply with singular force to acts passed at the same session of the Legislature. Laws passed at the same session of the Legislature relating to the same subject matter are in pari materia and should be construed together, especially when they are approved on the same day.
Statutes passed on the same day or at the same session, when related to the same subject, are presumed to be actuated by the same policy, and they are to be construed together as if parts of the same or general law. The court has the duty to so construe such statutes as to harmonize them, and to give force and effect to the provisions of each, if possible.” 26 I.L.E. Statutes, § 131, p. 344, 345.
“Where the same session of the legislature adopted a general law regarding the condemnation of property by eminent domain [§ 3-1701 et seq., supra], and also adopted a special law with limited application upon the same subject [§48-2001 et seq., supra], we must assume that the legislature intended the special law to operate as an exception to the general law, as relating to actions of cities and towns.” Hagemann v. City of Mount Vernon (1958), 238 Ind. 613, 623, 154 N. E. 2d 33, 38.
It necessarily follows from the rules above stated that it was the intent of the legislature that the power to acquire real estate for a city-county office building was expressly granted to a City-County Building Authority and purposely withheld from a Redevelopment Commission. Being a special law with limited application, the 1953 statute creating a city-county building authority must be deemed an exception to the Redevelopment of Cities and Towns Act of 1953, which is the general law.
I am of the opinion the court erred in sustaining appellee’s demurrer to appellants’ objections and that this cause should be reversed and remanded to the trial court with instructions to overrule appellee’s demurrer, to vacate its order overruling appellants’ objections and appointing appraisers.
*433Other questions properly saved and presented need not here be considered in view of the determination reached by this dissent.
Note. — Reported in 236 N. E. 2d 35.